Exhibit 10.1


FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of April 15, 2012 (the “Effective Date”),
between DEEP DOWN, INC., a Nevada corporation (“Borrower”), and WHITNEY BANK, a
Louisiana state chartered bank (the “Lender”).  Capitalized terms used but not
defined in this Amendment have the meanings given them in the Credit Agreement
(defined below).
 
RECITALS
 
A.           Borrower and Whitney National Bank, a national banking association,
are parties to that certain Amended and Restated Credit Agreement dated as of
November 11, 2008, and amended and restated through April 14, 2010 (as amended
by the First Amendment to Amended and Restated Credit Agreement dated as of
December 31, 2010, the Second Amendment to Amended and Restated Credit Agreement
dated as of April 12, 2011, the Third Amendment to Amended and Restated Credit
Agreement dated as of June 9, 2011, and as further amended, restated, or
supplemented from time to time, the “Credit Agreement”).
 
B.           Whitney National Bank is now Whitney Bank, a Louisiana state
chartered bank.
 
C.           As of the Effective Date, each of the ROV Term Loan and the RLOC
Term Loan have been paid in full, and Borrower’s obligations with respect to
each of the LC Facility, the RE Term Loan, and the Acquisition Term Loan remain
in full force and effect.
 
D.           Borrower has requested that Lender amend the Credit Agreement in
order to, among other things, (i) convert the LC Facility to a revolving credit
facility with a letter of credit subfacility and increase the committed amount
under such revolving credit facility to $2,000,000, and (ii) extend the maturity
dates of each of the revolving credit facility, the RE Term Loan, and the
Acquisition Term Loan to April 15, 2013, in each case, subject to the terms and
conditions in this Amendment.
 
F.            Each of Deep Down Inc., a Delaware corporation (“Deep Down
Delaware”), Mako Technologies, LLC, a Nevada limited liability company (“Mako
Technologies”), Flotation Technologies, Inc., a Maine corporation (“Flotation
Technologies”), and ElectroWave USA, Inc., a Nevada corporation (“Electrowave”),
executed (i) that certain Guaranty dated as of November 11, 2008 (as amended,
restated, or supplemented, the “Guaranty”), and (ii) that certain Security
Agreement dated as of November 11, 2008 (as amended, restated, or supplemented,
the “Security Agreement”).
 
G.           Pursuant to that certain First Amendment to Amended and Restated
Credit Agreement dated as of December 31, 2010 (the “First Amendment”), Lender
released its liens and security interests on the assets of Flotation
Technologies which were granted to Lender pursuant to the Security
Agreement.  In accordance with such lien release, subject to the terms and
conditions of this Amendment, Lender has agreed to release Flotation
Technologies from its obligations and liabilities under the Guaranty and
Security Agreement.
 
H.           As of the Effective Date, Electrowave has dissolved, and in
connection therewith, Lender has agreed to release Electrowave from its
obligations and liabilities under the Guaranty and Security Agreement, subject
to the terms and conditions contained in this Amendment.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.           Amendments to Credit Agreement.
 
(a)           The index of Schedules and Exhibits on page iv of the Credit
Agreement is hereby amended to add the following new references to Exhibit A-6
and Exhibit E in the appropriate alphanumeric order:
 

 
“EXHIBIT A-6     
Revolving Note         EXHIBIT E Borrowing Base and No Default Certificate”

                          
(b)           Section 1.1 of the Credit Agreement is amended to delete the
defined terms “Acquisition Term Maturity Date”, “Guarantor”, “LC Borrowing”, “LC
Committed Amount”, “LC Termination Date”, “Notes”, and “RE Term Loan Maturity
Date”, in their entirety and to replace them with the following in the
appropriate alphabetical order:
 
“Acquisition Term Maturity Date means the earlier of (a) April 15, 2013, and (b)
the acceleration of maturity of the Acquisition Term Loan in accordance with
Section 12 of this Agreement.
 
Guarantor means each of, and Guarantors means all of, (a) Deep Down Inc., a
Delaware corporation, and Mako Technologies, LLC, a Nevada limited liability
company, (b) any of Borrower’s other Subsidiaries, or (c) any other Person which
signs a Guaranty.
 
LC Borrowing means an extension of credit under the Revolving Credit Facility
resulting from a drawing under any LC which has not been timely reimbursed by
Borrower.
 
LC Committed Amount means $2,000,000 which is part of, and not in addition to,
the Revolving Committed Amount.
 
LC Termination Date means the Revolving Credit Termination Date.
 
Notes means the Acquisition Term Note, the RE Term Note, and the Revolving Note.
 
RE Term Loan Maturity Date means the earlier of (a) April 15, 2013, and (b) the
acceleration of maturity of RE Term Loan in accordance with Section 12 of this
Agreement.”
 
(c)           Section 1.1 of the Credit Agreement is further amended to add the
following defined terms in the appropriate alphabetical order:
 
“Borrowing Base means, when determined, an amount equal to 80% of Eligible
Receivables, less any Reserves established by Lender and in effect at such time.
 
Borrowing Base Certificate means a Borrowing Base and No Default Certificate
substantially in the form of Exhibit E, but containing such other information as
Lender may reasonably request with respect to the amount, content, or
calculation of the Borrowing Base, and which is signed by a Responsible Officer
of Borrower.
 
 
2

--------------------------------------------------------------------------------

 
 
Cash Management Agreement means one or more treasury management, cash
management, or lockbox agreements (or a combination of such agreements) entered
into by Borrower and Lender under which amounts paid to Borrower are
automatically deposited into Borrower’s accounts and Borrower’s accounts with
Lender are swept or debited via ACH transactions and amounts are automatically
repaid under the Revolving Credit Facility, as such agreements may be amended or
replaced from time to time.
 
Eligible Receivables means all of the Companies’ accounts in which Lender has a
first priority perfected security interest and Lien for which the applicable
Company’s right to receive payment is absolute and not contingent upon the
satisfaction of any condition, but does not include (a) any account which is
unpaid more than 90 days from its invoice date or more than 60 days from its due
date, (b) any inter-Company or Affiliate account, (c) any “contra” account, or
any account for which a right of set off, counterclaim, dispute, objection,
complaint, defense has been asserted, (d) any account of a Governmental
Authority, (e) any account arising from a “sale on approval,” “sale or return,”
“consignment,” or subject to any other repurchase or return agreement, (f) any
account which arises from the sale or lease to, or performance of services for,
or represents an obligation of, an employee or Affiliate of any Company, (g) all
accounts which represent an obligation of an account debtor of any Company when
20% or more of such Company’s accounts from such account debtor are not Eligible
Receivables, (h) that portion of any account from an account debtor which
represents the amount by which total accounts from such account debtor exceeds
20% of the Companies’ total accounts, (i) any accounts arising from sales of
goods or services in which the performance of any Company has been bonded, (j)
any account which arises out of a contract or order which, by its terms, forbids
or makes void or unenforceable any assignment by any Company to Lender of the
account receivable arising with respect thereto, (k) any account on cash or
“COD” terms or payable by credit card, (l) any account which is a pre-billing,
bill and hold, progress billing or retention receivable, (m) any account in
which the account debtor obligated on such account is insolvent or the subject
of any bankruptcy or insolvency proceeding of any kind, (n) any account for
which there exists a discount, except regular discounts allowed in the ordinary
course of business to promote prompt payment, (o) any foreign account unless (1)
such account is supported by a letter of credit in Proper Form, or (2) the
underlying transaction giving rise to the account has been approved by Lender in
writing, (p) any account of an account debtor which has become subject (other
than as a creditor or as a purchaser) to any Debtor Relief Law, (q) any account
that is payable in currency other than Dollars, (r) any account of an account
debtor for which there is a history (within the immediately preceding twelve
months) of accounts which are unpaid for more than 90 days from their invoice
date, and (s) any account that Lender in its sole discretion determines to be
ineligible.  The amount of Eligible Receivables owned by an account debtor to
such Company shall be reduced by the amount of all “contra accounts” and other
obligations owed by Borrower or any other Company to such account
debtor.  Accounts which are at any time Eligible Receivables, but which
subsequently fail to meet any of the foregoing requirements shall, at such time,
cease to be Eligible Receivables.
 
Revolving Committed Amount means $2,000,000.
 
Revolving Credit Availability means, when determined, the excess of (a) the
Revolving Credit Limit over (b) the Revolving Credit Exposure.
 
Revolving Credit Exposure means, when determined, the sum of (a) the Revolving
Principal Amount, and (b) the LC Exposure.
 
 
3

--------------------------------------------------------------------------------

 
 
Revolving Credit Facility is defined in Section 2.1.
 
Revolving Credit Limit means the lesser of (a) the Revolving Committed Amount
and (b) the Borrowing Base.
 
Revolving Credit Termination Date means the earlier of (a) April 15, 2013, or
(b) the effective date that Lender’s Commitment to make Loans under the
Revolving Credit Facility is otherwise canceled or terminated in accordance with
Section 12 of this Agreement or otherwise.
 
Revolving Note means a promissory note substantially in the form of Exhibit A-6,
executed by Borrower and made payable to Lender and all renewals, extensions,
modifications, amendments, supplements, restatements, and replacements of, or
substitutions for, that promissory note.
 
Revolving Principal Amount means, when determined, the outstanding principal
balance of the Revolving Note.
 
(d)           Section 1.1 of the Credit Agreement is further amended to delete
the defined term “Applicable Rate” in its entirety.
 
(e)           Section 2.1 of the Credit Agreement is deleted in its entirety and
replaced with the following:
 
“2.1           RE Term Facility, Acquisition Term Loan, and Revolving Credit
Facility
 
(a)           Subject to the terms and conditions of this Agreement, and
effective as of the Amendment Date, Lender agrees to continue a term loan to
Borrower in an amount equal to the RE Term Loan Committed Amount which, when
paid or prepaid, may not be reborrowed (“RE Term Facility”).
 
 (b)           Subject to the terms and conditions of this Agreement, Lender
agrees to make a term loan to Borrower in a single advance on or within 5 days
after the Third Amendment Date in an amount equal to the Acquisition Term
Committed Amount which, when paid or prepaid, may not be reborrowed (the
“Acquisition Term Loan”).


(c)           Subject to the terms and conditions of this Agreement, Lender
agrees to make Loans to Borrower from time to time, on any Business Day on or
after April 15, 2012, and prior to the Revolving Credit Termination Date, which
Borrower may borrow, repay, and reborrow under this Agreement, provided that,
(a) no such Loan may exceed the Revolving Credit Availability, and (b) the
Revolving Credit Exposure may not at any time exceed the Revolving Credit Limit
(the “Revolving Credit Facility”).”


(f)           Section 2.2 of the Credit Agreement is amended to add the
following subsection (c) in the appropriate alphabetical order:
 
 
4

--------------------------------------------------------------------------------

 
 
“(c)           Subject to compliance with Section 5, Borrower may request a Loan
under the Revolving Credit Facility by submitting a Loan Request to Lender.  A
Loan Request is irrevocable and binding on Borrower.  Each Loan Request must be
received by Lender no later than 11:00 a.m. on the proposed Loan Date.  Each
Loan under the Revolving Credit Facility is subject to the following conditions:
 
(i)           each Loan under the Revolving Credit Facility must occur on a
Business Day no later than the Business Day immediately preceding the Revolving
Credit Termination Date,
 
(ii)           each Loan (unless the remaining amount under clause (iv) below is
less) must be in an amount not less than $100,000 or a greater integral multiple
of $10,000;
 
(iii)           no Loan under the Revolving Credit Facility may exceed the
Revolving Credit Availability, and
 
(iv)           after giving effect to any Loan under the Revolving Credit
Facility, the Revolving Credit Exposure may not exceed the Revolving Credit
Limit.
 
While a Cash Management Agreement that sweeps or debits Borrower’s accounts and
automatically repays the Revolving Credit Facility is in effect, Borrower may
borrow, repay, and re-borrow under the Revolving Credit Facility under the terms
of the Cash Management Agreement without notice and without minimum repayment
amounts.  Borrower hereby authorizes Lender to honor all checks or other drafts
received against the accounts subject to the Cash Management Agreement.”
 
(g)           Section 2.3 of the Credit Agreement is deleted in its entirety and
replaced with the following:
 
“2.3           Prepayment.


(a)           Borrower may voluntarily pay or prepay all or any part of the RE
Term Principal Amount, the Acquisition Term Principal Amount, or the Revolving
Credit Facility without premium or penalty, at any time, and while no Cash
Management Agreement is in effect, subject to the following conditions:
 
(i)           Lender must receive Borrower’s written or telephonic prepayment
notice by 10:00 a.m. on the prepayment date;
 
(ii)           Borrower’s prepayment notice shall (A) specify the prepayment
date, (B) specify the amount of the Loan to be prepaid, and (C) indicate whether
the RE Term Principal Amount, the Acquisition Term Principal Amount, or the
Revolving Principal Amount is to be repaid;
 
(iii)           each partial prepayment must be in a minimum amount of not less
than (A) $10,000 or a greater integral multiple of $1,000 or (B) if less than
the minimum amount, the outstanding balance of the RE Term Principal Amount, the
Acquisition Term Principal Amount, or the Revolving Principal Amount as
applicable;
 
 
5

--------------------------------------------------------------------------------

 
(iv)           all accrued and unpaid interest on the portion of the RE Term
Principal Amount, the Acquisition Term Principal Amount, or the Revolving
Principal Amount must also be paid in full on the prepayment date; and
 
(v)           each partial prepayment of the RE Term Principal Amount or the
Acquisition Term Principal Amount, as applicable, shall be applied to the
scheduled principal payments in the inverse order of their maturity.
 
(b)           All prepayments under this Section 2.3 shall be without premium or
penalty.
 
(c)           If the Revolving Credit Exposure at any time exceeds the Revolving
Credit Limit, then Borrower shall repay the Revolving Principal Amount (or if no
Revolving Principal Amount is outstanding, Cash Collateralized the LC Exposure),
in at least the amount of that excess, together with all accrued and unpaid
interest on the principal amount so repaid.
 
(d)           On the date such amounts are received by, or for the account of,
Borrower, the following amounts shall be paid to Lender in the form received
with any endorsement or assignment and shall be applied first, to the RE Term
Principal Amount, and second, to the Acquisition Term Principal Amount, in each
case, in accordance with this Section 2.3:  (i) 100% of the Net Proceeds from
the issuance of any Subordinated Debt; and (ii) 100% of the Net Proceeds from
the Disposition of any asset not permitted by Section9.9.  The non-cash portion
of all Net Proceeds Lender is entitled to receive under this Section 2.3 shall
be pledged to Lender concurrently with the applicable Disposition.
 
(e)           Unless otherwise specified in this Agreement, prepayments under
this Section 2.3 shall be applied (i) first, to the prepayment of the
outstanding RE Term Principal Amount, and shall be applied to the scheduled
principal payments in the inverse order of their maturity until the RE Term
Principal Amount is paid in full, and (ii) second, to the prepayment of the
outstanding Acquisition Term Principal Amount, and shall be applied to the
scheduled principal payments in the inverse order of their maturity until the
Acquisition Term Principal Amount is paid in full.
 
(f)           After proper application of all proceeds under this Section 2.3,
any remaining proceeds shall be applied to (i) repay the Revolving Credit
Facility, with the proceeds being applied in accordance with Section 3.4, and
(ii) to Cash Collateralize all LC Exposure, with the excess, if any, being
payable to Borrower.”
 
(h)           Section 2.4 of the Credit Agreement is deleted in its entirety and
replaced with the following:
 
“2.4           LC Facility.


(a)           The LC Commitment.
 
 
6

--------------------------------------------------------------------------------

 
 
(i)           Subject to the terms and conditions set out in this Agreement,
Lender agrees, (A) from time to time on any Business Day during the period
beginning April 15, 2012, until the Revolving Credit Termination Date, to issue
LCs for the account of Borrower, and to amend or renew LCs previously issued by
it, in accordance with subsection (b) below, and (B) to honor drafts under the
LCs; provided that, Lender shall not be obligated to make any LC Credit
Extension with respect to any LC, if, as of the date of and after giving effect
to, such LC Credit Extension, the Revolving Credit Exposure would exceed the
Revolving Credit Limit.  Within the foregoing limits, and subject to the terms
and conditions hereof, Borrower’s ability to obtain LCs shall be fully
revolving, and accordingly Borrower may, prior to the LC Termination Date,
obtain LCs to replace LCs that have expired or that have been drawn upon and
reimbursed.
 
(ii)          Lender shall be under no obligation to issue any LC if:
 
(A)           the expiry date of such requested LC would occur after the
Revolving Credit Termination Date, unless Lender has approved such expiry date;
 
(B)           the issuance of such LC would violate one or more policies of
Lender; or
 
(C)           it is denominated in a currency other than Dollars.
 
(iii)           Lender shall be under no obligation to amend any LC if (A)
Lender would have no obligation at such time to issue such LC in its amended
form under the terms of this Agreement, or (B) the beneficiary of such LC does
not accept the proposed amendment to such LC.
 
(b)           Drawings and Reimbursements.
 
(i)           Upon receipt from the beneficiary of any LC of any notice of a
drawing under such LC, Lender shall notify Borrower thereof.  Not later than
12:00 noon on the date of any payment by Lender under an LC (each such date, an
“Honor Date”), Borrower shall reimburse Lender in an amount equal to the amount
of such drawing.  If Borrower fails to so reimburse Lender by such time,
Borrower shall be deemed to have incurred from Lender a Loan under the Revolving
Credit Facility, to be disbursed on the Honor Date in an amount equal to the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), without regard
to any minimum Loan amount or to the conditions set out in Section 5.  Any
notice given by Lender pursuant to this Section 2.4(b)(i) may be given by
telephone if immediately confirmed in writing; provided that, the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.
 
(ii)           With respect to any Unreimbursed Amount that is deemed to be
fully refinanced by a Loan under the Revolving Credit Facility at a time when,
after giving effect to such Loan, the Revolving Credit Exposure would exceed the
Revolving Credit Limit (or a Potential Default or a Default exists), Borrower
shall be deemed to have incurred from Lender an LC Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which LC Borrowing shall be
deemed to be an overadvance and shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           Obligations Absolute. The obligation of Borrower to reimburse
Lender for each drawing under each LC and to repay each LC Borrowing shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, Borrower
shall promptly examine a copy of each LC and each amendment thereto that is
delivered to it and, in the event of any claim of noncompliance with Borrower’s
instructions or other irregularity, Borrower will immediately notify
Lender.  Borrower shall be conclusively deemed to have waived any such claim
against Lender and its correspondents unless such notice is given.
 
(d)           Cash Collateral.  Upon the request of Lender, (i) if Lender has
honored any full or partial drawing request under any LC and such drawing has
resulted in an LC Borrowing, (ii) Lender has approved the issuance of an LC with
an expiry date which expires after the LC Termination Date, or (iii) if, as of
the LC Termination Date, any LC for any reason remains outstanding and partially
or wholly undrawn, Borrower shall immediately Cash Collateralize the then
outstanding LC Exposure (in an amount equal to the excess of the Revolving
Credit Exposure over the Revolving Credit Limit, determined as of the date of
such LC Borrowing or the LC Termination Date, as the case may be).  Borrower
hereby grants to Lender, a security interest in and Lien upon all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing cash
collateral shall be maintained in blocked, non-interest bearing deposit accounts
at Lender.
 
(e)           Applicability of ISP98 and UCP. Unless otherwise expressly agreed
by Lender and Borrower when an LC is issued, (i) the rules of the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each standby LC, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance shall
apply to each commercial LC.
 
(f)           Conflict with LC Application.  In the event of any conflict
between the terms hereof and the terms of any LC Application, the terms hereof
shall control.”
 
(i)           Section 3.1(a) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
 
“(a)           The Loans shall be evidenced as follows:


(i)           The Loan under the RE Term Facility shall be evidenced by the RE
Term Note;
 
 
8

--------------------------------------------------------------------------------

 
 
(ii)           The Acquisition Term Loan shall be evidenced by the Acquisition
Term Note; and
 
(iii)           The Loans under the Revolving Credit Facility shall be evidenced
by the Revolving Note.”


(j)           Section 3.2 of the Credit Agreement is deleted in its entirety and
replaced with the following:
 
“3.2           RE Term Facility, Acquisition Term Loan, and Revolving Credit
Facility.
 
(a)           Payments of principal and accrued and unpaid interest on the RE
Term Facility in the amount of $15,938.76 are due and payable monthly in arrears
on the first day of each month.
 
(b)           All outstanding principal and all accrued and unpaid interest in
respect of the RE Term Facility is due and payable on the RE Term Loan Maturity
Date.


(c)           Payments of principal in the amount of $65,000, plus accrued and
unpaid interest on the Acquisition Term Principal Amount are due and payable
monthly in arrears on the first day of each month.


(d)           All outstanding principal and all accrued and unpaid interest in
respect of the Acquisition Term Loan is due and payable on the Acquisition Term
Loan Maturity Date.


(e)           Accrued and unpaid interest on the Revolving Principal Amount is
due and payable monthly in arrears beginning June 2012, and continuing on the
first day of each month thereafter through the Revolving Credit Termination
Date.


(f)           The Revolving Principal Amount and all accrued and unpaid interest
thereon is due and payable on the Revolving Credit Termination Date.”
 
(k)           Section 3.4 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
 
“3.4           Interest.  Except as otherwise provided in this Agreement:


(a)           The RE Term Principal Amount shall accrue interest at an annual
rate equal to the lesser of (i) 4.00% and (ii) the Maximum Rate.
 
(b)           The Acquisition Term Principal Amount shall accrue interest at an
annual rate equal to the lesser of (i) 4.00% and (ii) the Maximum Rate.
 
(c)           The Revolving Principal Amount shall accrue interest at an annual
rate equal to the lesser of (i) 4.00% and (ii) the Maximum Rate.
 
(d)           Each change in the Maximum Rate is effective has of the date of
such change without notice to Borrower or any other Person.”
 
 
9

--------------------------------------------------------------------------------

 
 
(l)           Section 4.2 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
 
“4.2           Letter of Credit Fees.   Borrower shall pay to Lender, a letter
of credit fee (the “LC Fee”) in an amount equal to (a) for each LC secured by
cash collateral, (i) 1.00% multiplied by (ii) the maximum daily amount available
to be drawn under such LC, and (b) for any other LC, (i) 3.50% multiplied by
(ii) the maximum daily amount available to be drawn under such LC.  The LC Fee
shall be computed on a quarterly basis in advance and due and payable on the
first Business Day of each April, July, October and January, commencing with the
first such date to occur after the issuance of such LC, on the Revolving Credit
Termination Date, and thereafter on demand.  In addition, Borrower shall pay to
Lender an issuance fee equal to $500, and all other applicable fees customarily
charged by its letter of credit department.”


(m)           Section 4.3 of the Credit Agreement is deleted in its entirety and
replaced with the following:
 
“4.3           Unused Fees.  Borrower shall pay to Lender, a fee in an amount
equal to (a) .50% multiplied by (b) the actual daily amount by which the
Revolving Committed Amount exceeds the Revolving Credit Exposure, which fee
shall be due and payable quarterly in arrears, on the first day of each April,
July, October and January (beginning July 1, 2012) until the Revolving Credit
Termination Date.”


(n)           Section 7.13(a) of the Credit Agreement is deleted in its entirety
and replaced with the following:
 
“(a)           The original proceeds of the ROV Term Facility were used to
finance (or refinance) Borrower’s acquisition of the ROV.  The original proceeds
of the RE Term Facility were used to finance (or refinance) Borrower’s
acquisition of the Properties. The proceeds of the RLOC Term Facility were used
to refinance a portion of the Revolving Credit Facility under the Existing
Credit Agreement as a term loan.  The proceeds of the Acquisition Term Loan will
be used to finance a portion of the purchase price for Borrower’s acquisition of
the Acquired Shares.  The proceeds of the Revolving Credit Facility will be used
for working capital and general corporate purposes and for the issuance of LCs.”


(o)           Section 8.1 of the Credit Agreement is amended to add the
following subsection (i) at the end of such Section:
 
“(i)           Within 20 days after the end of each month, a Borrowing Base
Certificate (with supporting information, including supporting schedules,
accounts payable and accounts receivable agings and other information as Lender
reasonably requests, in each case to be delivered concurrently therewith)
certifying as to the Borrower’s Borrowing Base.”
 
(p)           Section 8.10(d) of the Credit Agreement is deleted in its entirety
and replaced with the following:
 
“(d)           Any Eminent Domain Proceeds arising from the Properties or
Insurance Proceeds arising from losses incurred by Borrower shall be applied (i)
first, to the RE Term Facility, (ii) second, to the Acquisition Term
Loan,  (iii) third, to the Revolving Credit Facility, and (iv) fourth, to Cash
Collateralize LC Exposure, with the excess, if any, payable to Borrower.”
 
 
10

--------------------------------------------------------------------------------

 

 
2.           Exhibits.
 
(a)           Exhibit A-6 (Revolving Note) attached to this Amendment is added
to the Credit Agreement in the appropriate alphanumeric order.
 
(b)           Exhibit C (Loan Request) to the Credit Agreement is deleted in its
entirety and replaced with Exhibit C attached to this Amendment.
 
(c)           Exhibit E (Borrowing Base and No Default Certificate) attached to
this Amendment is added to the Credit Agreement in the appropriate alphabetical
order.
 
3.           Release of Flotation Technologies and Electrowave under the
Guaranty and Security Agreement.
 
(a)           Release.  As of the Effective Date, Lender hereby: (i) releases
each of Flotation Technologies and Electrowave from further liability or
obligation under the Guaranty and Security Agreement, and (ii) to the extent
such liens and encumbrances were not released pursuant to the First Amendment,
releases any and all liens and encumbrances granted by Flotation Technologies or
Electrowave to or for the benefit of Lender, which were created or evidenced by
the Security Agreement, EXCEPT in each case, where such rights of Lender which,
by the express terms of such loan documents, survive termination of such loan
documents.
 
(b)          UCC-3 Terminations.  The Lender, or its agents or representatives,
are hereby authorized to file any UCC-3 termination statements necessary to
remove from the public record the names of Flotation Technologies or Electrowave
as debtors under the Security Agreement.
 
(c)          Limitation of Release.  For the avoidance of doubt, the release by
Lender under Section 3(a) of this Amendment is limited to Flotation Technologies
and Electrowave, and the liability and obligations of each of the other
Guarantors, including, but not limited to, Deep Down Delaware and Mako
Technologies (the “Remaining Guarantors”), under the Guaranty and Security
Agreement, shall continue in full force and effect.  The liens granted by the
Remaining Guarantors in the Security Agreement are hereby ratified and confirmed
as continuing to secure the payment of the indebtedness described therein,
including but not limited to, the Obligation.  In addition, any assets
transferred by Deep Down Delaware or Mako Technologies to Borrower or a
Guarantor shall be deemed to be property acquired by such Person and shall be
part of the Collateral upon which each such Person has granted a lien under the
Security Agreement, and the liens granted on such assets by the Remaining
Guarantors under the Security Agreement are hereby ratified and confirmed as
continuing to secure the payment of the indebtedness described therein,
including but not limited to, the Obligation.
 
4.           Conditions.  This Amendment shall be effective once each of the
following have occurred or have been delivered to Lender, each in Proper Form:
 
(a)           this Amendment executed by Borrower and Lender;
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           Guarantors’ Consent and Agreement;
 
(c)           a Revolving Note in the face amount of $2,000,000, executed by
Borrower and made payable to the order of Lender, to be issued in replacement of
that certain LC Note dated as of April 14, 2010, in the face amount of
$1,150,000, executed by Borrower and made payable to the order of Whitney
National Bank;
 
(d)           a Secretary’s Certificate of Borrower certifying as to incumbency,
specimen signatures, resolutions adopted by Borrower’s Board of Directors
authorizing this Amendment and the transactions contemplated hereby and thereby,
and no changes to Borrower’s Certificate of Incorporation and Bylaws since the
date of the Secretary’s Certificate delivered by Borrower to Lender in
connection with the Credit Agreement;
 
(e)           Borrower shall have paid, and Lender shall have received (a) an
upfront fee in respect of the Real Estate Term Loan in the amount of $4,551.18,
and (b) an upfront fee in respect of the Revolving Credit Facility in the amount
of $5,000; and
 
(f)           such other documents and items as Lender may reasonably request.
 
5.           Representations and Warranties.  Borrower represents and warrants
to Lender that (a) it possesses all requisite power and authority to execute,
deliver and comply with the terms of this Amendment, (b) this Amendment has been
duly authorized and approved by all requisite corporate action on the part of
Borrower, (c) no other consent of any Person (other than Lender) is required for
this Amendment to be effective, (d) the execution and delivery of this Amendment
does not violate its organizational documents, (e) the representations and
warranties in each Loan Document to which it is a party are true and correct in
all material respects on and as of the date of this Amendment as though made on
the date of this Amendment (except to the extent that such representations and
warranties speak to a specific date), (f) it is in full compliance with all
covenants and agreements contained in each Loan Document to which it is a party,
and (g) no Default or Potential Default has occurred and is continuing.  The
representations and warranties made in this Amendment shall survive the
execution and delivery of this Amendment.  No investigation by Lender is
required for Lender to rely on the representations and warranties in this
Amendment.
 
6.           Scope of Amendment; Reaffirmation; Release.  All references to the
Credit Agreement shall refer to the Credit Agreement as amended by this
Amendment.  Except as affected by this Amendment, the Loan Documents are
unchanged and continue in full force and effect.  However, in the event of any
inconsistency between the terms of the Credit Agreement (as amended by this
Amendment) and any other Loan Document, the terms of the Credit Agreement shall
control and such other document shall be deemed to be amended to conform to the
terms of the Credit Agreement.  Borrower hereby reaffirms its obligations under
the Loan Documents to which it is a party and agrees that all Loan Documents to
which they are a party remain in full force and effect and continue to be legal,
valid, and binding obligations enforceable in accordance with their terms (as
the same are affected by this Amendment).  Borrower hereby releases Lender from
any liability for actions or omissions in connection with the Credit Agreement
and the other Loan Documents prior to the date of this Amendment.
 
7.           Miscellaneous.
 
(a)           No Waiver of Defaults.  Except as expressly set out above, this
Amendment does not constitute (i) a waiver of, or a consent to, (A) any
provision of the Credit Agreement or any other Loan Document not expressly
referred to in this Amendment, or (B) any present or future violation of, or
default under, any provision of the Loan Documents, or (ii) a waiver of Lender’s
right to insist upon future compliance with each term, covenant, condition and
provision of the Loan Documents.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           Form.  Each agreement, document, instrument or other writing to be
furnished Lender under any provision of this Amendment must be in form and
substance satisfactory to Lender and its counsel.
 
(c)           Headings.  The headings and captions used in this Amendment are
for convenience only and will not be deemed to limit, amplify or modify the
terms of this Amendment, the Credit Agreement, or the other Loan Documents.
 
(d)           Costs, Expenses and Attorneys’ Fees.  Borrower agrees to pay or
reimburse Lender on demand for all its reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, and execution
of this Amendment, including, without limitation, the reasonable fees and
disbursements of Lender’s counsel.
 
(e)           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of each of the undersigned and their respective successors
and permitted assigns.
 
(f)           Multiple Counterparts.  This Amendment may be executed in any
number of counterparts with the same effect as if all signatories had signed the
same document.  All counterparts must be construed together to constitute one
and the same instrument.  This Amendment may be transmitted and signed by
facsimile or portable document format (PDF).  The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on Borrower and
Lender.  Lender may also require that any such documents and signatures be
confirmed by a manually-signed original; provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile or PDF
document or signature.
 
(g)           Governing Law.  This Amendment and the other Loan Documents must
be construed, and their performance enforced, under Texas law.
 
(h)           Entirety.  The Loan Documents (as amended hereby) Represent the
Final Agreement Between Borrower and Lender and May Not Be Contradicted by
Evidence of Prior, Contemporaneous, or Subsequent Oral Agreements by the
Parties.  There Are No Unwritten Oral Agreements among the Parties.
 
[Signatures are on the following pages.]
 
 
13

--------------------------------------------------------------------------------

 
 
The Amendment is executed as of the date set out in the preamble to this
Amendment.
 
BORROWER:


DEEP DOWN, INC.,
a Nevada corporation




By:  /s/Eugene L.
Butler                                                                          
Eugene L. Butler
Executive Chairman and Chief Financial Officer
 
 
 
Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
 
LENDER:


WHITNEY BANK,
a Louisiana state chartered bank




By: /s/Paul W.
Cole                                                                          
Paul W. Cole
Senior Vice President
 
 
Signature Page to Fourth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 


 
GUARANTORS’ CONSENT AND AGREEMENT
TO
FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
As an inducement to Lender to execute, and in consideration of Lender’s
execution of, this Amendment, each of the undersigned hereby consents to this
Amendment and agrees that this Amendment shall in no way release, diminish,
impair, reduce or otherwise adversely affect the obligations and liabilities of
the undersigned under the Guaranty executed by the undersigned in connection
with the Credit Agreement, or under any Loan Documents, agreements, documents or
instruments executed by the undersigned to create liens, security interests or
charges to secure any of the Obligation (as defined in the Credit Agreement),
all of which are in full force and effect.  Each of the undersigned further
represents and warrants to Lender that (a) the representations and warranties in
each Loan Document to which it is a party are true and correct in all material
respects on and as of the date of this Amendment as though made on the date of
this Amendment (except to the extent that such representations and warranties
speak to a specific date), (b) it is in full compliance with all covenants and
agreements contained in each Loan Document to which it is a party, and (c) no
Default or Potential Default has occurred and is continuing.  Each Guarantor
hereby releases Lender from any liability for actions or omissions in connection
with the Loan Documents prior to the date of this Amendment.  This Consent and
Agreement shall be binding upon the undersigned, their successors and permitted
assigns, and shall inure to the benefit of Lender, and its successors and
assigns.
 
GUARANTORS:
 
MAKO TECHNOLOGIES, LLC,
a Nevada limited liability company


DEEP DOWN INC.,
a Delaware corporation




By: /s/Eugene L. Butler                         
Eugene L. Butler
Executive Chairman and Chief Financial Officer
of each of the foregoing companies
 
 
Guarantors’ Consent and Agreement to Fourth Amendment to Amended and Restated
Credit Agreement

--------------------------------------------------------------------------------

 
 
EXHIBIT A-6
 
REVOLVING NOTE
 

$2,000,000  Houston, Texas April 15, 2012

 
FOR VALUE RECEIVED, DEEP DOWN, INC., a Nevada corporation (“Borrower”), hereby
promises to pay to the order of WHITNEY BANK, a Louisiana state charted bank
(“Lender”), on or before the Revolving Credit Termination Date, the principal
amount of $2,000,000 or so much thereof as may then be outstanding under this
note, together with interest, as described below.
 
This note has been executed and delivered under, and is subject to the terms of,
the Amended and Restated Credit Agreement dated as of November 11, 2008, and
amended and restated through April 14, 2010 (as amended by that certain First
Amendment dated as of December 31, 2010, that certain Second Amendment dated as
of April 14, 2011, that certain Third Amendment dated as of June 9, 2011, that
certain Fourth Amendment dated as of the date hereof, and as further amended,
supplemented or restated, the “Credit Agreement”), between Borrower and Lender
and is the “Revolving Note” referred to in the Credit Agreement.  Unless defined
in this note, or the context requires otherwise, capitalized terms used in this
note have the meanings given to such terms in the Credit Agreement.  Reference
is made to the Credit Agreement for provisions affecting this note regarding
applicable interest rates, principal and interest payment dates, final maturity,
voluntary and mandatory prepayments, acceleration of maturity, exercise of
rights, payment of attorneys’ fees, court costs and other costs of collection,
certain waivers by Borrower and others now or hereafter obligated for payment of
any sums due under this note, and security for the payment of this note.  This
note is a Loan Document and, therefore, is subject to the applicable provisions
of Section 13 of the Credit Agreement, all of which applicable provisions are
incorporated into this note by reference as if set forth in this note verbatim.
 
Specific reference is made to Section 3.7 of the Credit Agreement for usury
savings provisions.
 
This note is issued in replacement of, but is not a novation or an accord and
satisfaction of, that certain LC Note dated April 14, 2010, in the original
principal amount of $1,150,000 executed by Borrower and payable to the order of
Whitney National Bank.
 
the rights and obligations of the parties hereto shall be determined solely from
written agreements, documents, and instruments, and any prior oral agreements
between the parties are superseded by and merged into such writings.  this note,
the credit agreement and the other written loan documents executed by the
borrower and the lender (or by the borrower for the benefit of the lender)
represent the final agreement between the borrower and the lender and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements by the parties.  there are no unwritten oral agreements between the
parties.
 
This note must be construed — and its performance enforced — under Texas law.




[Signature appears on the following page.]
 
 
Exhibit A-6 – Page 1

--------------------------------------------------------------------------------

 


 
EXECUTED as of the date first written above.
 
BORROWER:


DEEP DOWN, INC.,
a Nevada corporation




By: /s/Eugene L.
Butler                                                                          
Eugene L. Butler
Executive Chairman and Chief Financial Officer


 
Signature Page to Revolving Note

--------------------------------------------------------------------------------

 




EXHIBIT C
 
LOAN REQUEST
 
________, ____
 
Whitney Bank
4265 San Felipe, Suite 200
Houston, Texas  77027
Attn: Paul W. Cole
 
Reference is made to that certain Amended and Restated Credit Agreement dated as
of November 11, 2008 and amended and restated through April 14, 2010 (as amended
by that certain First Amendment dated as of December 31, 2010, that certain
Second Amendment dated as of April 14, 2011, that certain Third Amendment dated
as of June 9, 2011, that certain Fourth Amendment dated as of April 15, 2012,
and as further amended, supplemented or restated, the “Credit Agreement”),
between the undersigned and Whitney Bank, a Louisiana state chartered bank (the
“Lender”).  Capitalized terms used but not defined in this Loan Request shall
have the meanings given such terms in the Credit Agreement.  The undersigned
hereby gives you notice pursuant to Section 2.2 of the Credit Agreement that it
requests a Loan under the Credit Agreement on the following terms:
 
 

  (A)           Loan Date (a Business Day)*               (B)           Under
the following facility Revolving Credit Facility            
(C)           Amount of Loan Requested      

 
The undersigned hereby certifies that the following statements are true and
correct on the date this Loan Request, and will be true and correct on the Loan
Date specified above after giving effect to such Loan:  (a) all of the
representations and warranties in the Loan Documents are true and correct in all
material respects (except to the extent that they speak to a specific date); (b)
no Material Adverse Event has occurred; and (c) no Default or Potential Default
exists.
 
[Signature appears on the following page.]


 
 
 
 

--------------------------------------------------------------------------------

* Lender must receive Loan Request no later than 11:00 a.m. on the proposed Loan
Date.
** Must be in an amount not less than $100,000 or a greater multiple of $10,000.


 
Exhibit C – Page 1

--------------------------------------------------------------------------------

 
 
Very truly yours,


DEEP DOWN, INC.,
a Nevada corporation




By:                                                                                                                                 
Eugene L. Butler
Executive Chairman and Chief Financial Officer




 
Signature Page to Loan Request

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
BORROWING BASE AND NO DEFAULT CERTIFICATE




Whitney Bank
4265 San Felipe, Suite 200
Houston, Texas  77027
Attention:  Paul W. Cole


Status as of _______________, 20___.
 
This Borrowing Base and No Default Certificate is being delivered to Lender
under the terms of that certain Amended and Restated Credit Agreement dated as
of November 11, 2008 and amended and restated through April 14, 2010 (as amended
by that certain First Amendment dated as of December 31, 2010, that certain
Second Amendment dated as of April 14, 2011, that certain Third Amendment dated
as of June 9, 2011, that certain Fourth Amendment dated as of April 15, 2012,
and as further amended, supplemented or restated, the “Credit Agreement”),
between the undersigned and Whitney Bank, a Louisiana state chartered bank (the
“Lender”).  Capitalized terms used but not defined in this Borrowing Base and No
Default Certificate shall have the meanings given them in the Credit Agreement.
 
I certify that (a) on the date hereof, I am a Responsible Officer of DEEP DOWN,
INC., a Nevada corporation (“Deep Down”), (b) no Default or Potential Default
exists, (c) a review of the activities of Deep Down during the month ended
_____________ (the “Subject Month”) has been made under my supervision with a
view to determining the amount of the current Borrowing Base, (d) the accounts
receivable of Deep Down included in the Eligible Receivables calculated on
attached Schedule 1 meet all conditions to qualify as “Eligible Receivables”
under the Credit Agreement, and all the representations and warranties set out
in the Credit Agreement with respect thereto are true and correct, (e) the
information and calculation of the Borrowing Base on attached Schedule 1 is
accurate and true and correct as of the last day of the Subject Month, (f)
attached as Schedule 2 to this Borrowing Base and No Default Certificate is a
schedule of Deep Down’s accounts receivable aging report, and (g) attached as
Schedule 3 to this Borrowing Base and No Default Certificate is the current
schedule of Deep Down’s accounts payable aging report.
 
[Signature appears on the following page.]


 
Exhibit E – Page 1

--------------------------------------------------------------------------------

 


Very truly yours,
 
DEEP DOWN, INC.,
a Nevada corporation




By:                                                                                                                                 
Eugene L. Butler
Executive Chairman and Chief Financial Officer


 
Signature Page to Borrowing Base and No Default Certificate

--------------------------------------------------------------------------------

 




Schedule 1


Borrowing Base and No Default Certificate




(Borrowing Base Calculation)




 
 Schedule 1 to Borrowing Base and No Default Certificate
Exhibit E

--------------------------------------------------------------------------------

 
 
Schedule 2


Borrowing Base and No Default Certificate




(Accounts Receivable Aging)


 
 Schedule 2 to Borrowing Base and No Default Certificate
Exhibit E

--------------------------------------------------------------------------------

 
 
Schedule 3


Borrowing Base and No Default Certificate




(Accounts Payable Aging)




  Schedule 3 to Borrowing Base and No Default Certificate
Exhibit E

--------------------------------------------------------------------------------